I115th CONGRESS1st SessionH. R. 130IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Cole introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Act of June 18, 1934, to reaffirm the authority of the Secretary of the Interior to take land into trust for Indian tribes, and for other purposes. 
1.Authority reaffirmed 
(a)ReaffirmationSection 19 of the Act of June 18, 1934 (commonly known as the Indian Reorganization Act; 25 U.S.C. 479), is amended— (1)in the first sentence— 
(A)by striking The term and inserting Effective beginning on June 18, 1934, the term; and (B)by striking any recognized Indian tribe now under Federal jurisdiction and inserting any federally recognized Indian tribe; and 
(2)by striking the third sentence and inserting the following: In said sections, the term Indian tribe means any Indian or Alaska Native tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as an Indian tribe.. (b)Effective DateThe amendments made by this section shall take effect as if included in the Act of June 18, 1934 (commonly known as the Indian Reorganization Act; 25 U.S.C. 479), on the date of enactment of that Act. 
